Beck, J.
In addition to the general exception stated in the headnote there were specific exceptions to the rulings of the court upon the question of the admissibility of certain oral testimony; but the judge in his certificate to the bill of exceptions states that this evidence was rejected by him and was not considered in reaching his finding and judgment as rendered; leaving as the only question to be considered the judgment which disposed of the ease upon the law and the facts. And, as we have ruled in the headnote, that assignment was too general to raise any question for consideration or determination here. Smith v. Marshall, 127 Ga. 374 (56 S. E. 416).

'Writ of error dismissed.


All the Justices concur.